Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20190090984 see paragraph [0004],  [0008] , [0017] ,  [0127],  and [0141-[0145].

Applicants’ claim 1 is directed to:
a resin composition comprising:
a thermoplastic resin having a polar group; 
US Pub 20190090984 discloses an orthodontic appliance which includes an olefin polymer formed via rapid prototyping..  Note specifically in paragraph [0004], the olefin polymer may be formed from a polymer precursor solution including a monomer or oligomer which is disclosed as norbornene. (i.e. thermoplastic resin having a polar group). See paragraphs [0008] and [0017]  [0127], [0141-[0145].

and a heterocyclic compound containing two or more heteroatoms,
 a catalyst, a quenching agent, and a UV absorbing agent. Note that the catalyst may be a heterocyclic compound containing two or more heteroatoms as noted in paragraph [0063]. 

wherein the resin composition exhibits a different behavior in elastic strength with a glass transition temperature as a boundary.

As noted above, the reference discloses both a thermoplastic resin having a polar group and a heterocyclic compound containing two or more heteroatoms as claimed by applicants.  The reference does directly disclose or state that the mold may exhibit “a different behavior in elastic strength with a glass transition temperature as a boundary” as claimed.  However, this characteristic naturally flows from the fact the dental material must exhibit those characteristics for the dental application to be used as an appliance.  For example, paragraph [0057] states” the material should have suitable mechanical properties (e.g., hardness, strength, elasticity etc.)  Moreover, in paragraph [0056] the reference notes that the olefin polymer is configured to have elongation at break characteristics suitable for the design and purpose of the orthodontic appliance. The olefin polymer is formed from a polymer precursor solution including a monomer or oligomer, a catalyst, and a UV absorbing agent, and the orthodontic appliance is formed via one or more reactions of the polymer precursor solution, which reactions are modulated in response (by exposure) to UV light. Moreover, the olefin polymer is directly deposited using a rapid prototyping machine 
Consequently, since the dental appliance would be required to maintain an acceptable elastic strength upon molding as well as an glass transition temperature effective for producing the mold, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the materials and method as disclosed in the reference to form a 3D useable mold having the properties as claimed since such properties, i.e. exhibits a different behavior …” would also be necessary for use as a dental mold or appliance. One of ordinary skill in the art at the time the invention was made would have been motivated to use the above mentioned method and materials to form a dental appliance given the characteristics disclosed in the reference. Consequently the mold as prepared by the reference  and which may be made using a 3D printer (see abstract) having the properties of generating less gas during thermal molding, excellent in at least strength or heat resistance when formed into a molded body while maintaining good elastic modulus  and glass transition temperature is rendered obvious from the reference.  

With regard to claim 6, wherein the thermoplastic resin contains an aromatic polycarbonate, a cycloolefin, a polyester, a cellulose ester or an acrylic resin. Note that the norbornene of the reference is a cycloolefin as noted in the abstract of the reference. 

claim 8, wherein a molded body [is] produced by using the resin composition of claim 1. Note again the abstract of US Pub 20190090984 discloses the formation of a molded body, i.e. a dental appliance. 

Claim Objections 
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765